Citation Nr: 0510579	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's nonservice-connected pension benefits 
were properly adjusted due to a change in the amount of 
unreimbursed medical expenses paid in 2000, 2001, and 2002.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

The veteran served on active duty from December 1942 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2003 determination 
by the Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin.  

In his Substantive Appeal (VA Form 9), the veteran requested 
a videoconference hearing at the RO.  The hearing was 
scheduled to be conducted by the undersigned Veterans Law 
Judge on April 7, 2005.  The veteran reported for the 
hearing, but unfortunately, due to equipment failure the 
hearing could not be held as scheduled.  

In a statement dated April 7, 2005, the veteran noted that he 
was offered the opportunity for a telephone conference, or to 
have his hearing rescheduled.  The veteran stated that he was 
offered a Travel Board hearing at the RO scheduled for May 5, 
2005, at 8:30 a.m.  He accepted this change.

The veteran has elected an in-person hearing before a Member 
of the Board.  See 38 C.F.R. § 20.700(e) (2004).  Therefore, 
this case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

The claims folder must be returned to the 
RO at New Orleans, Louisiana, as soon as 
possible to be available to the Member of 
the Board who will conduct hearings at 
the RO on May 5, 2005.  If this is not 
possible, VBA should schedule the veteran 
for a travel board hearing at the RO at 
the earliest available date, taking into 
consideration the cancellation of the 
recent videoconference hearing due to no 
fault on the part of the veteran. 

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


